                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                       Austin Division


 YETI COOLERS, LLC,                              )
                                                 )
                     Plaintiff,                  )
                                                 )
                v.                               ) Case No. 1:18-cv-00512-RP
                                                 )
 HOGG OUTFITTERS, LLC,                           )
                                                 )
                 Defendant.                      )
 ___________________________________             )



         DEFENDANT HOGG OUTFITTERS, LLC ANSWER AND AFFIRMATIVE
             DEFENSES TO PLAINTIFF’S FIRST AMENDED COMPLAINT

TO THE HONORABLE ROBERT L. PITMAN:

       NOW COMES Defendant Hogg Outfitters, LLC (hereinafter “Hogg Outfitters”), and for its

Answer and Affirmative Defenses to the First Amended Complaint of Plaintiff YETI Coolers, LLC

(“YETI”), states and alleges the following, according to the numbered paragraphs of the First

Amended Complaint:

                                              The Parties

       1.      Defendant Hogg Outfitters lacks knowledge or information sufficient to form a belief

as to the truth of the allegations of numbered paragraph 1 of the First Amended Complaint and

therefore denies those allegations.

       2.      The allegations of numbered paragraph 2 of the First Amended Complaint are

admitted.

                                       Jurisdiction and Venue

       3.      The allegations of numbered paragraph 3 of the First Amended Complaint consist of

Plaintiff’s characterization of the nature of the action and the claimed basis for invoking the Court’s
SMRH:228218021.1                                    -1-
jurisdiction, to which no response is required. To the extent that a response may be deemed to be

required, Defendant Hogg Outfitters admits that Plaintiff has claimed entitlement to relief for

alleged trade dress infringement, trade dress dilution, unfair competition and false designation of

origin, misappropriation, and unjust enrichment but denies that Plaintiff is entitled to any of the

relief requested. Defendant Hogg Outfitters further admits that Plaintiff has purported to bring its

claims under the Texas Business & Commerce Code; the Trademark Act of 1946, federal common

law; and state common law, but it denies that there has been any violation of any federal or state

statute or any common law provision.

        4.         The allegations of numbered paragraph 4 of the First Amended Complaint consist of

Plaintiff’s characterization as to the basis for this Court’s claimed subject matter jurisdiction over

this action, to which no response is required. To the extent that a response may be deemed to be

required, Defendant Hogg Outfitters denies that there has been any violation of any federal or state

statute or any common law provision and therefore denies that this Court has subject matter

jurisdiction over this matter.

        5.         The allegations of numbered paragraph 5 of the First Amended Complaint consist of

Plaintiff’s characterization as to the basis for this Court’s claimed personal jurisdiction over

Defendant Hogg Outfitters, to which no response is required. To the extent that a response may be

deemed to be required, Defendant Hogg Outfitters admits that it engages in lawful business in this

District and that it has customers and/or potential customers within this District. Defendant denies

that it has engaged in any tortious act or has caused any harm to YETI or that it acted with

knowledge of any unauthorized use of any rights of YETI. The remaining allegations of paragraph 5

are denied.

        6.         The allegations of numbered paragraph 6 of the First Amended Complaint consist of

Plaintiff’s characterization as to the claimed basis for asserting that venue lies within this District, to

SMRH:228218021.1                                    -2-
which no response is required. To the extent that a response may be deemed to be required,

Defendant Hogg Outfitters admits that venue lies within this District.

                       General Allegations – YETI’s Claimed Intellectual Property

        7.         Defendant Hogg Outfitters lacks knowledge or information sufficient to form a belief

as to the truth of the allegations asserted in the first and third sentences of numbered paragraph 7 of

the First Amended Complaint and therefore denies those allegations. The remaining allegations of

paragraph 7 are denied.

        8.         Defendant Hogg Outfitters lacks knowledge or information sufficient to form a belief

as to the truth of the allegations asserted in numbered paragraph 8 of the First Amended Complaint

and therefore denies those allegations.

        9.         Defendant Hogg Outfitters denies the allegations of numbered paragraph 9 of the

First Amended Complaint.

        10.        Regarding the allegations of numbered paragraph 10 of the First Amended

Complaint, Defendant Hogg Outfitters lacks knowledge or information sufficient to form a belief as

to whether the images presented depict or are exemplary images of a YETI 30 oz. Rambler Tumbler

and therefore denies those allegations.

        11.        The allegations of numbered paragraph 11 of the First Amended Complaint consist of

legal conclusions, to which no response is required. To the extent that a response may be deemed to

be required, the allegations are denied.

        12.        Regarding the allegations of numbered paragraph 12 of the First Amended

Complaint, Defendant Hogg Outfitters lacks knowledge or information sufficient to form a belief as

to whether the images presented depict or are exemplary images of a YETI 20 oz. Rambler Tumbler

and therefore denies those allegations.



SMRH:228218021.1                                    -3-
        13.        The allegations of numbered paragraph 13 of the First Amended Complaint consist of

legal conclusions, to which no response is required. To the extent that a response may be deemed to

be required, the allegations are denied.

        14.        Regarding the allegations of numbered paragraph 14 of the First Amended

Complaint, Defendant Hogg Outfitters lacks knowledge or information sufficient to form a belief as

to whether the images presented depict or are exemplary images of a YETI 10 oz. Rambler Tumbler

and therefore denies those allegations.

        15.        The allegations of numbered paragraph 15 of the First Amended Complaint consist of

legal conclusions, to which no response is required. To the extent that a response may be deemed to

be required, the allegations are denied.

        16.        Regarding the allegations of numbered paragraph 16 of the First Amended

Complaint, Defendant Hogg Outfitters lacks knowledge or information sufficient to form a belief as

to whether the images presented depict or are exemplary images of a YETI 10 oz. Rambler Tumbler

and therefore denies those allegations.

        17.        The allegations of numbered paragraph 17 of the First Amended Complaint consist of

legal conclusions, to which no response is required. To the extent that a response may be deemed to

be required, the allegations are denied.

        18.        Regarding the allegations of numbered paragraph 18 of the First Amended

Complaint, Defendant Hogg Outfitters lacks knowledge or information sufficient to form a belief as

to whether the images presented depict or are exemplary images of a YETI Rambler Colster

Beverage Holder and therefore denies those allegations.

        19.        The allegations of numbered paragraph 19 of the First Amended Complaint consist of

legal conclusions, to which no response is required. To the extent that a response may be deemed to

be required, the allegations are denied.

SMRH:228218021.1                                   -4-
        20.        Regarding the allegations of numbered paragraph 20 of the First Amended

Complaint, Defendant Hogg Outfitters lacks knowledge or information sufficient to form a belief as

to whether the images presented depict or are exemplary images of a YETI 18 oz. Rambler Bottle

and therefore denies those allegations.

        21.        The allegations of numbered paragraph 21 of the First Amended Complaint consist of

legal conclusions, to which no response is required. To the extent that a response may be deemed to

be required, the allegations are denied.

        22.        Regarding the allegations of numbered paragraph 23 of the First Amended

Complaint, Defendant Hogg Outfitters lacks knowledge or information sufficient to form a belief as

to whether the images presented depict or are exemplary images of a YETI 36 oz. Rambler Bottle

and therefore denies those allegations.

        23.        The allegations of numbered paragraph 23 of the First Amended Complaint consist of

legal conclusions, to which no response is required. To the extent that a response may be deemed to

be required, the allegations are denied.

        24.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 14 of the

First Amended Complaint.

                            General Allegations – Hogg Outfitters’ Activities

        25.        Defendant Hogg Outfitters denies the allegations in the first and second sentences of

numbered paragraph 25 of the First Amended Complaint. Regarding the allegations in the third

sentence of paragraph 25, Defendant admits that YETI has not authorized the activities of Hogg

Outfitters but denies any implication that authorization from YETI was necessary.

        26.        Regarding the allegations of numbered paragraph 26 of the Complaint, Defendant

Hogg Outfitters admits that at least certain of the images presented appear to be of its products but

denies that those products infringe any valid rights of Plaintiff.

SMRH:228218021.1                                     -5-
        27.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 17 of the

First Amended Complaint.

        28.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 18 of the

First Amended Complaint.

        29.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 19 of the

First Amended Complaint.

                                   Answering Count I:
  Asserting Trade Dress Infringement under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)

        30.        Regarding the allegations of numbered paragraph 30 of the First Amended

Complaint, Defendant Hogg Outfitters re-alleges and incorporates herein by reference its answers to

each and every allegations of numbered paragraphs 1-29 as if fully set forth herein.

        31.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 31 of the

First Amended Complaint.

        32.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 32 of the

First Amended Complaint.

        33.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 33 of the

First Amended Complaint.

        34.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 34 of the

First Amended Complaint.

        35.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 35 of the

First Amended Complaint.




SMRH:228218021.1                                    -6-
                                     Answering Count II:
      Asserting Trade Dress Dilution under § 43(c) of the Lanham Act, 15 U.S.C. § 1125(c)

        36.        Regarding the allegations of numbered paragraph 36 of the First Amended

Complaint, Defendant Hogg Outfitters re-alleges and incorporates herein by reference its answers to

each and every allegations of numbered paragraphs 1-35 as if fully set forth herein.

        37.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 37 of the

First Amended Complaint.

        38.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 38 of the

First Amended Complaint.

        39.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 39 of the

First Amended Complaint.

        40.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 40 of the

First Amended Complaint.

        41.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 41 of the

First Amended Complaint.

                                   Answering Count III:
  Asserting Unfair Competition and False Designation of Origin under § 43(a) of the Lanham
                                  Act, 15 U.S.C. § 1125(a)

        42.        Regarding the allegations of numbered paragraph 42 of the First Amended

Complaint, Defendant Hogg Outfitters re-alleges and incorporates herein by reference its answers to

each and every allegations of numbered paragraphs 1-41 as if fully set forth herein.

        43.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 43 of the

First Amended Complaint.

        44.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 44 of the

First Amended Complaint.


SMRH:228218021.1                                    -7-
        45.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 45 of the

First Amended Complaint.

        46.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 46 of the

First Amended Complaint.

        47.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 47 of the

First Amended Complaint.

                                     Answering Count IV:
              Asserting Trade Dress Dilution Under Tex. Bus. & Com. Code § 16.103

        48.        Regarding the allegations of numbered paragraph 48 of the First Amended

Complaint, Defendant Hogg Outfitters re-alleges and incorporates herein by reference its answers to

each and every allegations of numbered paragraphs 1-47 as if fully set forth herein.

        49.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 49 of the

First Amended Complaint.

        50.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 50 of the

First Amended Complaint.

        51.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 51 of the

First Amended Complaint.

        52.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 52 of the

First Amended Complaint.

        53.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 53 of the

First Amended Complaint.




SMRH:228218021.1                                    -8-
                                        Answering Count V:
                           Asserting Common Law Trade Dress Infringement

        54.        Regarding the allegations of numbered paragraph 54 of the First Amended

Complaint, Defendant Hogg Outfitters re-alleges and incorporates herein by reference its answers to

each and every allegations of numbered paragraphs 1-53 as if fully set forth herein.

        55.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 55 of the

First Amended Complaint.

        56.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 56 of the

First Amended Complaint.

        57.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 57 of the

First Amended Complaint.

        58.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 58 of the

First Amended Complaint.

        59.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 59 of the

First Amended Complaint.

                                         Answering Count VI:
                              Asserting Common Law Unfair Competition

        60.        Regarding the allegations of numbered paragraph 60 of the First Amended

Complaint, Defendant Hogg Outfitters re-alleges and incorporates herein by reference its answers to

each and every allegations of numbered paragraphs 1-59 as if fully set forth herein.

        61.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 61 of the

First Amended Complaint.

        62.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 62 of the

First Amended Complaint.



SMRH:228218021.1                                    -9-
        63.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 63 of the

First Amended Complaint.

        64.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 64 of the

First Amended Complaint.

        65.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 65 of the

First Amended Complaint.

                                         Answering Count VII:
                               Asserting Common Law Misappropriation

        66.        Regarding the allegations of numbered paragraph 66 of the First Amended

Complaint, Defendant Hogg Outfitters re-alleges and incorporates herein by reference its answers to

each and every allegations of numbered paragraphs 1-65 as if fully set forth herein.

        67.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 67 of the

First Amended Complaint.

        68.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 68 of the

First Amended Complaint.

        69.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 69 of the

First Amended Complaint.

        70.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 70 of the

First Amended Complaint.

        71.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 71 of the

First Amended Complaint.

        72.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 72 of the

First Amended Complaint.




SMRH:228218021.1                                   -10-
                                         Answering Count VIII:
                                       Asserting Unjust Enrichment

        73.        Regarding the allegations of numbered paragraph 73 of the First Amended

Complaint, Defendant Hogg Outfitters re-alleges and incorporates herein by reference its answers to

each and every allegations of numbered paragraphs 1-72 as if fully set forth herein.

        74.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 74 of the

First Amended Complaint.

        75.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 75 of the

First Amended Complaint.

        76.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 76 of the

First Amended Complaint.

        77.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 77 of the

First Amended Complaint.

        78.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 78 of the

First Amended Complaint.

        79.        Defendant Hogg Outfitters denies the allegations of numbered paragraph 79 of the

First Amended Complaint.

                                           Demand for Jury Trial

        80.        Defendant Hogg Outfitters demands a trial by jury as to all issues triable of right to a

jury.

                                        Plaintiff’s Prayer for Relief

        81.        In response to Plaintiff’s Prayer for Relief, Defendant Hogg Outfitters denies that

Plaintiff is entitled to any judgment, any injunctive decree, any monetary award, or any other relief

requested in the First Amended Complaint.


SMRH:228218021.1                                     -11-
        82.        Defendant Hogg Outfitters denies each and every allegation of the First Amended

Complaint not specifically admitted above.

              AFFIRMATIVE DEFENSES OF DEFENDANT HOGG OUTFITTERS

        For its Affirmative Defenses, Defendant Hogg Outfitters states and alleges the following:

                                          First Affirmative Defense
                                         (Failure To State A Claim)

        83.        The Complaint fails to state a claim upon which relief may be granted.

                                         Second Affirmative Defense
                                           (No Exceptional Case)

        84.        This is not an “exceptional” case within the meaning of 15 U.S.C. § 1117(a).

                                          Third Affirmative Defense
                                            (No Injunctive Relief)

        85.        Plaintiff is not entitled to injunctive relief because any alleged injury to Plaintiff is

neither immediate nor irreparable, and Plaintiff has adequate remedies at law.

                                         Fourth Affirmative Defense
                                            (Equitable Defenses)

        86.        Plaintiff’s claims against Hogg Outfitters are barred in whole or in part by one or

more of the doctrines of equitable estoppel, waiver, or unclean hands.

                                          Fifth Affirmative Defense
                                               (No Willfulness)

        87.        Any claimed infringement by Hogg Outfitters, which claims are specifically denied,

was not the product of any willful misconduct.


                                         Sixth Affirmative Defense
                                       (No Trade Dress Infringement)

        88.        Hogg Outfitters has not infringed, and does not infringe, any valid, enforceable trade

dress of Plaintiff.


SMRH:228218021.1                                       -12-
                                       Seventh Affirmative Defense
                                         (Trade Dress Invalidity)

        89.        Plaintiff’s claimed trade dress is invalid, unenforceable, and not properly protectible

because, inter alia, it is generic, not distinctive, and functional and has not acquired secondary

meaning.

                                        Eighth Affirmative Defense
                                          (Trade Dress Dilution)

        90.        Hogg Outfitters has not diluted any valid, enforceable trade dress of Plaintiff.

                                      Ninth Affirmative Defense
                          (Unfair Competition and False Designation of Origin)

        91.        Hogg Outfitters has not engaged in any unfair competition or false designation of

origin against Plaintiff.

                                        Tenth Affirmative Defense
                                           (Misappropriation)

        92.        Hogg Outfitters has not engaged in any acts of misappropriation against Plaintiff.

                                       Eleventh Affirmative Defense
                                           (Unjust Enrichment)

        93.        Hogg Outfitters has not committed any acts resulting in unjust enrichment against

Plaintiff.

                                       Twelfth Affirmative Defense
                                               (Fair Use)

        94.        Hogg Outfitters has not infringed, and does not infringe, any valid, enforceable

trademark rights of Plaintiff. To the extent a court determines that Hogg Outfitters has used any

trade dress features claimed to belong to Plaintiff, Hogg Outfitters’s alleged use of such elements is

permissible under the fair use doctrine.




SMRH:228218021.1                                     -13-
                                      Thirteenth Affirmative Defense
                                            (Abuse of Process)

        95.        Plaintiff’s claims are a misuse of the trademark laws, improperly asserting protection

over product features that are functional, descriptive and/or generic, and Plaintiff’s misstatements to

the contrary are the product of willful and deliberate acts.

                                    Reservation of Additional Defenses

        96.        Hogg Outfitters reserves any and all additional defenses available under Titles 15 and

35 of the United States Code, the rules, regulations, or laws related thereto, the Federal Rules of

Civil Procedure, the Rules of this Court, and/or otherwise in law or equity, now existing, or later

arising, as may be discovered.

                                          PRAYER FOR RELIEF

        A.         Dismiss Plaintiff’s First Amended Complaint in its entirety, with prejudice;

        B.         Enter judgement in favor of Hogg Outfitters and against Plaintiff;

        C.         Enter a judgment and declaration that Plaintiff’s asserted trade dress is invalid;

        D.         Enter a judgment and declaration that Plaintiff has not infringed on any valid,

enforceable trade dress of Plaintiff under the Lanham Act;

        E.         Enter a judgment and declaration that Hogg Outfitters has not committed any acts of

unfair competition and false designation of origin under the Lanham Act;

        F.         Enter a judgment and declaration that Hogg Outfitters has not committed any acts of

trade dress dilution under the Lanham Act;

        G.         Enter a judgment and declaration that Hogg Outfitters has not committed any acts of

trade dress dilution under Tex. Bus. & Com. Code § 16.103;

        H.         Enter a judgment and declaration that Hogg Outfitters has not infringed any valid,

enforceable trade dress of Plaintiff under the common law of the state of Texas;


SMRH:228218021.1                                     -14-
        I.         Enter a judgment and declaration that Hogg Outfitters has not infringed any valid,

enforceable trademark of Plaintiff under the common law of the state of Texas;

        J.         Enter a judgment and declaration that Hogg Outfitters has not committed any acts of

unfair competition under the common law of the state of Texas;

        K.         Enter a judgment and declaration that Hogg Outfitters has not committed any acts of

misappropriation under the common law of the state of Texas;

        L.         Enter a judgment and declaration that Hogg Outfitters has not committed any acts of

unjust enrichment under the common law of the state of Texas;

        M.         Enter a judgment and declaration that no damages or royalties, attorneys’ fees, costs,

pre- or post-judgment interest, or any other compensation or damages are due or owed by Hogg

Outfitters to Plaintiff for any of the acts alleged in Plaintiff’s Complaint;

        N.         Deny Plaintiff’s request for injunctive relief;

        O.         Permanently enjoin Plaintiff, its officers, employees, agents, and those in privity with

any of them from directly or indirectly charging or insinuating any action for infringement of any of

Plaintiff’s asserted trade dress against Hogg Outfitters or any other person or entity in privity with

Hogg Outfitters, including without limitation Hogg Outfitters’s successors, assigns, agents,

suppliers, and customers;

        P.         Award to Hogg Outfitters its attorneys’ fees, expenses, and costs incurred in this

action pursuant to 35 U.S.C. § 285 and 15 U.S.C. § 1117(a); and

        Q.         Award to Hogg Outfitters such other and further relief as the Court may deem just.




SMRH:228218021.1                                      -15-
        Dated: November 2, 2018   Respectfully submitted,




                                  By: /s/ Jennifer Klein Ayers________________
                                     Jennifer Klein Ayers

                                  SHEPPARD, MULLIN, RICHTER
                                   & HAMPTON, LLP
                                  2200 Ross Avenue, 24th Floor
                                  Dallas, Texas 75201
                                  Tel.: (469) 391-7414
                                  E-mail: jayers@sheppardmullin.com

                                  Steven P. Hollman [pro hac petition forthcoming]
                                  James N. Bierman, Jr. [pro hac petition forthcoming]
                                  SHEPPARD, MULLIN, RICHTER
                                   & HAMPTON, LLP
                                  2099 Pennsylvania Avenue, N.W., Suite 100
                                  Washington, D.C. 20006-6801
                                  (202)747-1941
                                  shollman@sheppardmullin.com
                                  jbierman@sheppardmullin.com

                                  Counsel for Defendant Hogg Outfitters, LLC




SMRH:228218021.1                     -16-
                                  CERTIFICATE OF SERVICE

        Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I certify that on

November 2, 2018, a copy of the foregoing DEFENDANT HOGG OUTFITTERS, LLC

ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S FIRST AMENDED

COMPLAINT was served upon all counsel of record for Plaintiff pursuant to the Court’s ECF/CM

System.



                                                    /s/ Jennifer Klein Ayers________________
                                                    Jennifer Klein Ayers




SMRH:228218021.1                                -17-
